[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION de DEFENDANT'S MOTION FOR MODIFICATION PENDENTE LITE ( )
The plaintiff wife began this dissolution of marriage action returnable to March 13, 2001. The defendant failed to file an appearance before March 20 when the plaintiff proceeded on her motion for alimony pendente lite and obtained an order of $300 weekly, effective upon notice with a wage execution ordered. The defendant CT Page 8459 and his employer were both served on April 2nd. Two weeks of the order were collected when the defendant filed for retirement with the Connecticut Laborers' Pension Fund. His application was approved effective May 1, 2001, an early retirement at age 62. His birthday is April 10th. He receives $1,760 monthly based on a husband and wife benefit, (Defendant's Exhibit A). He also has applied for Social Security retirement that will pay $1,014 effective as of May (Defendant's Exhibit B). Until the defendant actually receives his award from Social Security he shall pay $100 weekly on the order entered infra.
The defendant had been considering retirement for sometime, as the evidence demonstrated. The court finds the retirement to be a substantial change in the defendant's circumstances. Retirement is found to be not solely motivated by an effort to avoid the court order,Misinonile v. Misinonile, 35 Conn. App. 228 (1994). The motion is granted. The defendant is ordered to pay $200 weekly pendente lite alimony, taxable to the plaintiff until the death of either party or future court order. An arrears of $2700 is found for nine weeks of unpaid alimony based on the initial order and shall be liquidated by weekly installments of $25. The modified order and the initial payment on the arrears is effective as of the payment due on June 18, 2001.
So ordered.
HARRIGAN, J.T.R.